 


114 HR 637 RH: Permanent IRA Charitable Contribution Act of 2015
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 14 
114th CONGRESS 1st Session 
H. R. 637 
[Report No. 114–20, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Schock (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

February 9, 2015
Additional sponsors: Mr. Costello of Pennsylvania and Mr. Reed
 
 
February 9, 2015 
Reported from the Committee on Ways and Means with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

February 9, 2015
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on February 2, 2015

 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the rule allowing certain tax-free distributions from individual retirement accounts for charitable purposes. 
 

1.Short titleThis Act may be cited as the Permanent IRA Charitable Contribution Act of 2015.  2.Rule allowing certain tax-free distributions from individual retirement accounts for charitable purposes made permanent (a)In generalSection 408(d)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (F).
(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2014. 3.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
 
 
February 9, 2015 
Reported from the Committee on Ways and Means with an amendment
February 9, 2015
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
